Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of “purging, with at least one other nozzle, separate and distinct from the at least a first nozzle, the second environment, which is disposed with the first environment, with another purge gas” constitutes new matter not supported by the originally filed specification.  Fig. 22 shows separate nozzles, but the purge gas is the same.  Clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.  It is unclear what is meant by “a humidity sensor to effect maintaining of” and “purge gas to effect reducing to the humidity level”. Additionally, “the another predetermined humidity” lacks positive antecedent basis.  The examiner suggests for clarity to amend claim 1 to recite a first environment, a first predetermined humidity, a first purge gas, and a first nozzle. Similarly, the examiner suggests amending “another purge gas”, “at least one other nozzle” and “the another predetermined humidity” to at least a second nozzle, a second environment, a second purge gas, and a second predetermined humidity.  Re claim 2, “the environment” is indefinite because it is unclear whether that refers to “a first or another environment”.  The examiner suggests amending claim 2, line 2 to “the first environment”.  Claim 3 is indefinite because it is unclear what is the return gas stream, and whether this return gas stream refers to the recirculated gas stream or the purge gases recited in claim 1.  It is suggestive that applicant amend claim 3 to recite “The method according to claim 2, further comprising a humidity reducing assembly coupled to the recirculated gas stream.   Re claim 4, it is suggested to amend to “the first predetermined humidity” since it is unclear whether “the predetermined humidity refers to “the predetermined humidity level in paragraph 2 of claim 1 or “the another predetermined humidity” in paragraph 3 of claim 1.  Claim 5 is indefinite because it is unclear what applicant is claiming.  Specifically, which humidity level is applicant claiming?  Additionally, what does applicant mean by “from a rate of pressure reduction”. What does pressure reduction refer to?  The examiner suggests the cancellation of claim 5.  Claim 6 is indefinite because in line 2 and 3 applicant recites “container for storing semiconductor substrates for transport and “chamber of storing semiconductor substrates”.  What’s the difference between a “container” and “chamber”, as these are equivalent terms.  Additionally, “container for storing semiconductor substrates for transport” should be amended to “chamber for processing containers”.  Additionally, line 2 of claim 6 should be amended to “second environment” instead of “another environment”.  In claim 6, line 4 should be amended to delete “or for storing containers”.  Claim 7 is indefinite because it is unclear whether “the environment” refers to “the another environment”.  The examiner suggests amending to “the second environment” in line 1 of claim 7.  Additionally, claim 7 should be amended to “the second predetermined humidity interval” “the second humidity level” and “the another purge gas”, because as written it is unclear whether “the humidity level”, “predetermined interval” or “purge gas” refers to paragraphs 2 or 3 of claim 1.  Re claim 8, similar changes need to be made, as “a low humidity condition” should be amended to “the second humidity level”.  Re claim 8, what’s the difference between “a low humidity level” and “the humidity level”, as recited in claim 7.  Claim 9 should be dependent on claim 6, all recitations of “container” should be changed to “chamber” to be consistent with claim 6.   Additionally, “another humidity level” and “another predetermined humidity interval” should be amended to “second humidity level” and “second predetermined humidity interval”. 
Response to Arguments
The objection to the specification is withdrawn in view of corrections made by applicant. 
The rejection of the claims under 112, second paragraph is maintained for the reasons set forth above. 
The rejection of the claims as being anticipated by Rebstock is withdrawn in view of the newly amended claims, as the prior art fails to teach or suggest two separate environments, wherein the second environment is disposed within the first environment, purging with two separate nozzles, and reducing the humidity level in each environment to predetermined humidity levels.
In an interview on 3/15/2021, with Mr. Marcovici, the examiner discussing amending the claims to correct the 112, issues.  However, no agreement was reached at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc